Case: 4:20-cr-00272-CDP-DDN Doc. #: 29 Filed: 08/07/20 Page: 1 of 3 PagelD #: 49

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
V.
No. 4:20-CR-00272-CDP
CHRISTOPHER GASTON,

Defendant.

ee ee ee ee ee ee

JOINT MOTION TO SCHEDULE CASE FOR CONSOLIDATED PLEA AND
SENTENCING HEARING AND FOR PREPARATION AND DISCLOSURE OF A PRE-
PLEA PRESENTENCE REPORT

Come now the parties, defendant Christopher Gaston, represented by defense counsel
Bret M. Rich, and the United States of America, represented by the Office of the United States
Attorney for the Eastern District of Missouri, through Jason S. Dunkel, Assistant United States
Attorney, and notify the Court that: (1) the parties have reached a guilty plea agreement, (2) the
parties jointly move to schedule the case for consolidated plea and sentencing hearing; and (3)
under Federal Rule of Criminal Procedure 32(e)(1), the defendant consents to the preparation and
pre-plea disclosure of the Presentence Investigation Report.

In support of the motion, the parties state as follows:

l. The parties have reached a guilty plea agreement, which resolves all charges
pending against defendant. Defendant is prepared to plead guilty pursuant to the written

agreement which is being furnished to the United States Probation office via electronic mail to

MOEPml PSRSUSPO@moep.uscourts.gov simultaneously with this pleading.
2. The parties ask the Court to schedule a consolidated plea and sentencing hearing
no earlier than 90 days from the date the Court grants this joint motion.

3. The defendant asks the Court to direct the United States Probation Office to
prepare a presentence report under Fed. R. Crim. P. 32(d). The defendant has discussed with
counsel the fact that under Fed, R. Crim. P. 32(e)(1), the probation office may not submit the
presentence report to the Court or anyone else until after the defendant has pleaded guilty, unless
the defendant has consented to early disclosure in writing. The defendant consents and asks the
Court to allow the probation office to disclose the report to the Court and the parties no later than
35 days prior to sentencing.

4, Following disclosure of the presentence investigation report, the parties will
submit objections within 14 days. The final presentence investigation report will be filed at
least 7 days prior to sentencing. The confidential sentencing recommendation from United States
Probation Office will be submitted at least 7 days prior to the consolidated plea and sentencing
hearing.

5. The defendant agrees that the Court may make a finding that the ends of justice
served by the delay in setting the consolidated hearing outweigh the best interests of the public
and the defendant in a speedy trial under 18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)U) and
(h)(7)(B\iv), and that the Court may exclude the time between the filing of this motion and the

date of the consolidated hearing from the Speedy Trial calculation.

 
Case: 4:20-cr-00272-CDP-DDN Doc. #: 29 Filed: 08/07/20 Page: 3 of 3 PagelD #: 51

08/07/2020
Date

08/07/2020
Date

08/07/2020
Date

/s/ Jason S. Dunkel
Jason S. Dunkel
Assistant United States Attorney

/s/ Christopher Gaston
Christopher Gaston
Defendant

/s/ Bret M. Rich
Bret M. Rich
Attorney for Defendant

 

 
